—In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Bellard, J.), dated February 26, 1997, which granted the defendants’ motion to change venue from Kings County to Richmond County.
Ordered that the order is affirmed, with costs.
The defendants’ motion to change venue on the ground that Kings County was not a proper county (see, CPLR 510 [1]) was untimely (see, CPLR 511 [b]). Therefore, the motion was not *604made as a matter of right, but addressed to the court’s discretion (see, Fitzpatrick v Sullivan, Magee & Sullivan, 49 AD2d 902). Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in granting the motion (see, Naples v Daubert Chem. Co., 93 AD2d 745).
Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.